Citation Nr: 1730065	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a neurological disorder, other than TBI, to include a seizure disorder and encephalopathy, and as secondary to claimed TBI.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1966 and June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2010, the Veteran testified at a video conference hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing is of record.  The Veteran was offered the opportunity for another hearing before a VLJ who would decide his case in April 2017 correspondence.  The Veteran failed to respond within the allotted 30 days and has subsequently not requested a new hearing.  As such, the Board finds the Veteran has waived his right to such hearing.

This matter was previously before the Board in February 2011 when the issues on appeal were remanded for further development.  Subsequently, the Board, again, remanded the matter for further development in August 2014 and March 2016.  It is now returned to the Board for further adjudicative action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While further delay is regrettable, the Board finds additional development is necessary before it adjudicates the Veteran's claims. 

Initially, the Board notes a medical opinion was obtained from an Appeals Management Office (AMO) medical officer in August 2016.  This opinion extensively discussed the evidence and provided ample medical literature to support its conclusions.  However, the opining medical officer has a medical license in podiatry.  Veterans Health Administration TBI experts have determined that the following examiners qualify to conduct TBI examinations:  Physicians who are specialists in Physiatry, Neurology, Neurosurgery, and Psychiatry and who have training and experience with Traumatic Brain Injury may conduct TBI examinations.  Veterans Benefits Administration Training Letter 09-01 at 15 (Jan. 21, 2009).  Although the medical officer did not conduct the August 2016 examination, she did provide a diagnosis as well as nexus opinions on the issue of TBI.  Given the challenging nature of diagnosing and rating a TBI, and given the Training Letter which specifically requires specialists to conduct TBI examinations, opinions as to a diagnosis of TBI, or a nexus between a TBI and military service, also necessitate a specialist.  As such, the Board finds the AMO medical officer's opinion is inadequate.

The Board also notes the Veteran received the Combat Infantry Badge (CIB) upon his service in Vietnam, thereby establishing combat service.  Furthermore, in a July 2008 statement, the Veteran described his duties as part of the Mobil Strike Force and the Recon Company in Vietnam.  Relevantly, the Veteran described one particular reconnaissance mission in which his team encountered enemy fire.  The Veteran described how he took a position between two large boulders to shoot and once the shooting was finished he attempted to get out of his position but slipped, tumbled backwards, and hit his head.  The Veteran also explained he was not wearing a helmet because recon teams wear "floppy hats to break up the outline of the head" and camouflage their position.  Although the Board and the various VA examinations have noted the lack of treatment records for a head injury, the law provides that in a case where a Veteran who engaged in combat with the enemy in a period of war, lay evidence of an in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b) (West 2014).  The Veteran's lay evidence regarding his head injury is competent as it is a report of events which the Veteran experienced.  Furthermore, the Veteran's credibility is unchallenged by the record.  As such, an in-service head injury is conceded.

The Board's March 2016 remand directed the AOJ to afford the Veteran VA examinations for his TBI and neurological disorder claims, and to proffer medical opinions addressing the various diagnoses as well as any potential nexus between the Veteran's service and his current conditions.  The VA examinations were conducted in May 2016 and the examiner, a neurologist, provided speculative opinions.  However, she failed to explain why she was only able to give speculative opinions, and she failed to address the Board's remand directives.  As such, the claims must be returned to the examiner for addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Furthermore, the Board's March 2016 remand, in part, directed the AOJ to afford the Veteran an examination to address the etiology of any current neurological disorder other than TBI.  However, the Veteran was only given an examination for seizure disorders (epilepsy).  Thus, a new examination that addresses all neurological disorders is warranted. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the examiner who conducted the May 2016 examination or, if unavailable, to an examiner with sufficient experience and expertise to render the requested opinion.  Specifically, the examiner must meet the requirements of Training Letter 09-01.  Upon a review of the record, the physician should opine whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's TBI originated in service or is otherwise etiologically related to service, to specifically include the Veteran's conceded in-service head injury, which he reports occurred during a recon mission in Vietnam. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to assess the etiology of any current neurological disorder other than TBI.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is directed to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  The examiner must also keep in mind that an in-service head injury has been conceded.  Then, the examiner should: 

A) Identify all current neurological disorders other than TBI.  Specifically, indicate whether the Veteran has temporal lobe epilepsy, grand mal epilepsy, nocturnal seizures, or encephalopathy.  If the examiner does not find any of the above-noted conditions, he/she must address the prior diagnoses of record and explain why they are not warranted. 

B) For each currently diagnosed disorder, the examiner must provide an opinion as to the following questions: 

1. Whether it is at least as likely as not (a 50 percent or greater probability) that the neurological disorder had its onset in, or was caused by active service, to include the Veteran's in-service Malaria. 

If the examiner finds a gap in time between service and the diagnosis of any disorder significant, the examiner should explain why this is the case. 

Further, the examiner should consider the following: 1) the report from August 2011 VA addendum opinion that malignant malaria with high fevers could cause seizures; 2) the Veteran's October 1968 diagnosis of falciparum malaria, and the October 1968 STR noting a fever of 104 degrees; 3) Dr. C's May 1997diagnosis of temporal lobe dysfunction and emotional sequelae; 4) the October 2009 letter from Dr. M. which stated that sequelae of the Veteran's TBI included temporal lobe epilepsy and encephalopathy; and 5) the May 2016 Electroencephalography showing an abnormal awake EEG due to the present of intermittent focal slowing over the left > right temporal regions, present independently. 

2. Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated beyond its natural progression by his TBI. 

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




